OPINION
By THE COURT.
This is an appeal on questions of law from a judgment rendered upon the verdict of a jury. The action was one for personal injuries resulting from the collision of two automobiles. We have carefully examined the record, the bill of exceptions, assignment of errors and briefs of counsel and find that none of the error assignments is well taken. The Court’s instruction to the jury contained a correct statement of the legal principles applicable to the issues raised and any omissions to charge cannot be fatal, as the record discloses no request was made by the appellant for an additional charge because of any omission. Carle v. Courtright, 69 Oh Ap 69; Monroeville v. Root, 54 Oh St 523. The judgment is neither contrary to law, nor against the manifest weight of the evidence. The judgment will be affirmed.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.